DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues, in the response filed 10/17/2022, that the primary reference to Scharf et al. US 2015/0151639 does not disclose the amended claim language “the tube having a lumen for fluidic transport and an optical fiber defining a side emitting light source; a tip for dermal insertion of the tube at a dermal insertion point”.  However, Scharf discloses a central lumen 115 (figure 1), paragraph 0161 states “In these embodiments, housing 120 can include a lure or other attachment element configured to add or remove fluid via lumen 115, such as when device 100 comprises a central venous catheter or peripherally inserted central catheter”.  Clearly the catheter is capable of and intended to be inserted through the skin thus the device inherently has a tip “for dermal insertion”.  Further, the central lumen 115 is configured to and capable of fluid transport.    The rejections below are updated in light of the claim amendments submitted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-19, 21-24 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 13, 30, 31 and 32 each recite “the tube having a lumen for fluidic transport and an optical fiber defining a side emitting light source” or “the tube having a lumen for fluidic transport and an optical fiber providing the light source”.  It is unclear how an optical fiber can “define a side emitting light source” or how the optical fiber can “provide the light source”.  As depicted in the drawings the light source (element 28 in figure 1) provides the light for the optical fiber, it is not a part of the optical fiber nor does the optical fiber have the capability of providing or defining a light source.  The language is indefinite.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-14, 18, 21-23 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al. US 2016/0151639 previously recited.
Regarding claims 1, 13 and 30-32:  Scharf discloses a catheter, tube, or instrument 100 (100 of figure 1 is considered to be a catheter or tube and also an instrument) comprising; a tube 110 (figure 1, “shaft”) having an optically transparent wall 117 (figure 1, paragraph 0156 discloses that the wall 117 has similar optical refraction features as the fiber, figure 1 shows that light flows through the wall) with a first distal portion 112 (figure 1) configured for insertion into a body (“urethra”, paragraph 0143 also paragraph 0061 discloses insertion via the skin for extracting blood or adding fluids as in a central venous catheter) and a second portion 120 (“housing”, paragraph 0154) that remains external to the body, the tube having a lumen 115/126  (figure 1) for fluid transport (lumen 115 is for removal of blood and lumen 126 is an inflation lumen for fluid inflation, see paragraph 0126); and a light source 150 (figure 1) configured and arranged to emit light through the tube (figure 1 demonstrates light transmission through the tube), wherein the tube 110 (figure 1) is made from an optically transparent, side emitting material that transmit light proximal to distal and to the inner and outer surfaces of the tube along an entire length of the tube (figure 1 arrows show side emitting, also see paragraph 0143 an entire length of the tube is considered to be from AA to the distal end); and the lumen 115 (figure 1) extends to the distal end.   The device is disclosed as constructed to be inserted through the skin (paragraph 0161). 
Specifically regarding claim 30:  this claim is a method of manufacturing the above catheter, tube or instrument.  The claims are drawn to a product-by-process (i.e. method of manufacture).  “[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.  See MPEP 2113.  Scharf discloses wherein the tube wall transmits light longitudinally, distally, down an axis of the tube and to both outer and inner surfaces of the length of tubing (figure 1).
Regarding claims 31-32:  Scharf discloses a method of preventing catheter associated infection using an antimicrobial light-emitting catheter, which is used without antibiotics (“prevent or reduce infection”, paragraph 0140).
Regarding claim 5:  Scharf discloses an optical fiber tube wall, wherein the optical fiber is side-emitting (figure 1 demonstrates an optical fiber 151a/151b which inherently has a wall, figure 1 shows side emitting).
Regarding claims 6-7:  Scharf discloses a fiber optic embedded in the wall of the tube which is side-emitting (figure 5, paragraph 0033).
Regarding claims 8 and 14:  Scharf discloses that the side emitting light is antimicrobial light and is not harmful to the patient (abstract, paragraph 0003).
Regarding claim 12:  Scharf discloses the light source is positioned proximally to transmit light through the length of the tube (figure 1). 
Regarding claim 18:  Scharf discloses that the antimicrobial light effectiveness is achieved by adjusting parameters (paragraphs 0105 and 204).
Regarding claims 21-23: Scharf discloses a light transmitting conductive filament embedded in the wall 117 (figure 1, paragraph 0143) of the catheter tubing which is electroluminescent filament (figure 1).
Regarding claim 29: Scharf discloses silica and quart (paragraph 0144).
Regarding claim 33:  Scharf discloses the light source is configured to emit light circumferentially around the tube from the first portion to the second portion (figures 1-2).
Regarding claim 34: Scharf discloses a catheter access  opening 115 (figure 1) in fluid communication with the lumen 114 and adapted for fluid engagement for transporting fluid between the port and a second portion and the first distal portion (paragraph 0161).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf US 2016/0151639 previously recited in view of Gelfand et al US 2015/0190649 previously recited.
Regarding claim 2:  Scharf discloses the claimed invention however Scharf does not specifically disclose emitting light around a hub near the outer skin surface.  Gelfand however, teaches of a light source 520 (figure 5) configured to emit light to simultaneously illuminate sites of microorganism colonization and potential sources of infection at the skin insertion site, around the hub, within the lumen and on an outer surface of the tube (abstract, infrared light, paragraph 0038, “microbial disinfection specifically regarding this rejection the light source supplies light down the fiber optic which runs through each of the hub, lumen and outer surface of the tube).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scharf to include emitting light around a hub near an outer skin surface, as taught by Gelfand, in order to treat or prevent infection. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Young US 7,351,231 previously recited.
Regarding claim 3:  Scharf/Arai discloses the claimed invention including a hub 524 (figure 5).  However, Scharf /Arai does not specifically disclose that the hub has an optically transparent wall configured to emit light from the light source.  Young however teaches of a catheter with a light emitting hub (claim 9).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include a light emitting hub, as taught by Young in order to supply light to the area in which the catheter enters the patient (Young claim 9).  

Claims 9-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Hellstrom US 2014/0235942 previously recited. 
Regarding claim 9-11 and 15-17:  Scharf/Arai discloses the claimed invention however, Scharf/Arai does not specifically disclose light at wavelengths between 400-500 nm, 405 nm and 415 nm.  Hellstrom however teaches of a similar device which emits blue light, known to have a wavelength of 380-500nm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Scharf/Arai to include wavelengths of 400-500 nm, 405 nm and 415 nm, as taught by Hellstrom, in order to promote healing and have an antimicrobial effect (abstract of Hellstrom). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Rychovsky US 2002/0183301 previously recited. 
Regarding claim 19:   Scharf /Arai discloses the claimed invention, however Scharf /Arai does not specifically disclose adjusting the wavelength of light.  Rychovsky however teaches of a similar device as well as adjusting the wavelength (“tuning”, paragraph 0045).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include adjusting the wavelength and/or tuning, as taught by Rychovsky, in order to tune for a specific depth. 
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al. US 2016/0151639 previously recited in view of Arai US 2016/0278863 previously recited and further in view of Areand et al. US 2012/0161032previously recited.
Regarding claim 24:  Scharf /Arai discloses the claimed invention however, Scharf /Arai does not specifically disclose that the light source is positioned in the hub.  Areand however teaches of a light source in the hub (paragraph 0029).  It therefore would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Scharf /Arai to include a light source in the hub, as taught by Areand, in order to reduce the amount of parts necessary in a device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792